DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The term(s) “for”, “positionable”, and “configured to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Response to Amendment
The present amendment, filed on or after October 7th, 2021 has been entered. 1-3, 5, 7-11, and 14-24 were pending. Claims 1, 7, 10, and 18-20 have been amended. Claims 5, 11 and 22-24 have been canceled. New claims 20-24 have been added. Thus, claims 1-3, 7-10, and 14-21 remain pending. Applicant’s amendment to the specification has remedied the objection set forth in the Non-Final Action dated July 7th, 2021. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-10, and 14-21 have been considered but are moot because the new grounds of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insertion of the biocompatible pin into the copper wire coil must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 lines 14 recites “the copper first end of the coil and making and electrical connection”, but should recite “the copper first end of the coil and making an electrical connection”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ayre (WO 2008/106717 A1 as provided on IDS dated 6/7/2019) in view of Hamatani et al. (US 2002/0110958 A1) herein after Hamatani, Hodges (US 2017/0324185 A1) and O’Neill (US Patent 4,258,725).
Regarding claim 1, Ayre teaches an implantable radiofrequency receiving coil configured to electrically couple with a radiofrequency source coil for transcutaneous energy transfer (Page 6 line 31 – page 7 line 5 “The third coil 30 is selectively electrically transcutaneously connectable to either of the first and second coils 26,28 and in this embodiment is itself connected to a second controller and power source 40 (eg battery or mains power) to provide power to the first mentioned controller 18 and/or power to recharge the internal battery 24 when in electrical transcutaneous communication with the first or second coil 26,28.”), the receiving coil comprising: at least one copper conductor defining a coil having a copper first end and a copper second end, configured to power an implantable blood pump (Page 1 lines 29-30 “transcutaneous energy transfer system (TETS) for use with an implantable medical 30 device (IMD)”and Page 8 lines 25-27 “The coils 26,28,30 of the 
However, in an analogous electronics manufacturing method, Hamatani discloses using a copper etching solution (Ferric Chloride) to expose surfaces of a copper wire coil (Para [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have etched both ends of the copper coil of Ayre with the method of Hamatani because etching is a well-known method that involves removing metal materials from a surface to expose portions to create a more conductive and exposed contact surface.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the etching method of Hamatani, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Moreover, in an implantable electrical connector assembly, Hodges disclose a biocompatible conducting pin (fig. 2a pin 21 and Para [0039] “Typically, the contact pins are formed of a corrosion resistant metal alloy (e.g., a nickel-cobalt alloy such as MP35N so as to provide resistance against the corrosive effects of the fluid-saturated environment within the body when implanted therein”)), the pin having a connecting end and a distal end (fig. 2A connecting end connecting to wire 27 and opposite distal end of the pin),  the distal end of the pin extending distally away from the first end of the coil (fig. 2a: the distal end of the pin extends away from the conductor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the implantable copper RF receiving coil of Ayre in view of Hamatani to further include a biocompatible conducting pin, the pin having a connecting end and a distal end, the distal end of the pin extending distally away from the first end of the coil as disclosed by Hodges because providing a biocompatible connection pin would provide an advantageous electrical connection between components (Hodges Para [0005]).
Moreover, O’Neill discloses in a similar electrical connector for implantable medical devices, the connecting end of the pin being inserted within the first end of the coil and making an electrical connection with the coil (Fig. 1: terminal pin 10 having stylet tip 18a which is inserted into and through the wire coil. See Column 3 lines 7-15) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the implantable copper RF coil of Ayre in view of Hamatani and Hodges to further have the connecting end of the pin inserted 
Regarding claim 7, Ayre teaches a transcutaneous energy transfer system for powering an implantable blood pump (Page 1 lines 29-30 “transcutaneous energy transfer system (TETS) for use with an implantable medical 30 device (IMD)” and Page 2 lines 27-28 “Optionally, the IMD is a blood pump. The controller may be configured to control the IMD”), comprising: a source coil positionable on a patient's skin (Page 7 lines 8-10 “an external TETS coil 30 and power supply (either battery or mains power connection), 10 or a TETS coil 30, power supply and controller”); a battery electrically coupled to the source coil (Page 7 lines 6-7 “the third coil 30 may be connected only to a power source, such as a battery and/or mains power supply”), the source coil being configured to transfer electrical energy through the patient's skin (Page 6 line 31 – page 7 line 5 “The third coil 30 is selectively electrically transcutaneously connectable to either of the first and second coils 26,28 and in this embodiment is itself connected to a second controller and power source 40 (eg battery or mains power) to provide power to the first mentioned controller 18 and/or power to recharge the internal battery 24 when in electrical transcutaneous communication with the first or second coil 26,28.”); a receiving coil implantable within the patient, the receiving coil being configured to receive the energy transferred by the source coil (Page 6 lines 1-2 “The TETS comprises first and second internal coils 26, 28 configured for electrical transcutaneous connection to a third external coil 30”, fig. 1, and fig. 2), the receiving coil including at least one copper conductor defining a coil having a copper first end and a copper second end, the coil being configured to power the implantable blood pump (Page 8 lines 25-27 “The coils 26,28,30 of the aforementioned embodiments are constructed of specialised copper wire called Litz wire” Page 2 lines 27-28 “Optionally, the IMD is a blood pump. The controller may be configured to control the IMD”: Examiner considers the copper coil to inherently have a first end and a second end); and the implantable blood pump being electrically coupled to the receiving coil (fig. 1 and fig. 2 and Page 2 lines 27-28 “Optionally, the IMD is a blood pump. The controller may be configured to control the IMD”), but does not the copper first end and the copper second end of the coil being etched with an etching material; and a biocompatible conducting pin the pin having a connecting end and a distal end, the connecting end of the pin being inserted within the copper first end of the coil and making an electrical connection with the coil, the distal end of the pin extending distally away from the copper first end of the coil.
However, in an analogous electronics manufacturing method, Hamatani discloses using a copper etching solution (Ferric Chloride) to expose surfaces of a copper wire coil (Para [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have etched both ends of the copper coil of Ayre with the method of Hamatani because etching is a well-known method that involves removing metal materials from a surface to expose portions to create a more conductive contact surface.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the etching method of Hamatani, since it has been held by the courts that patentability of a product does not depend on its method of production. If In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Moreover, in an implantable device electrical connector assembly, Hodges disclose a biocompatible conducting pin (fig. 2a pin 21 and Para [0039] “Typically, the contact pins are formed of a corrosion resistant metal alloy (e.g., a nickel-cobalt alloy such as MP35N so as to provide resistance against the corrosive effects of the fluid-saturated environment within the body when implanted therein”)), the pin having a connecting end and a distal end (fig. 2A connecting end connecting to wire 27 and opposite distal end of the pin), the distal end of the pin extending distally away from the first end of the coil (fig. 2a: the distal end of the pin extends away from the conductor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transcutaneous energy transfer system of Ayre in view of Hamatani to further include a biocompatible conducting pin, the pin having a connecting end and a distal end, the distal end of the pin extending distally away from the first end of the coil as disclosed by Hodges because doing so would provide an advantageous electrical connection between components as well as a reduction in cost (Hodges Para [0005]).
Moreover, O’Neill discloses in a similar electrical connector for implantable medical devices, the connecting end of the pin being inserted within the first end of the coil and making an electrical connection with the coil
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transcutaneous energy transfer system of Ayre in view of Hamatani and Hodges to further have the connecting end of the pin inserted within the first end of the coil and making an electrical connection with the coil as disclosed by O’Neill as a way to have a strong electrical connection that easily fits into a wire coil (Column 1 lines 36-40).
Regarding claims 14-16, Ayre further teaches wherein the implantable blood pump is electrically coupled to a controller implanted within the patient’s body (fig. 1 and fig. 2: blood pump 12 is electrically coupled to implantable controller 18 within the body), the controller being configured to control operation of the implantable blood pump (Page 5 lines 24-25 “The pump 12 is connected to and controlled by an implantable controller 18 by way of cabling 20”), wherein the controller is electrically coupled to the receiving coil (Page 6 lines 2-3 “In this embodiment, the first coil 26 is electrically connected to the controller 18 by way of cabling 32”), and wherein the controller is powered by the receiving coil (Page 5 lines 29-30).
Regarding claim 17, Ayre further teaches wherein the receiving coil is disposed in a non-hermetic package (Page 9 lines 6-10 “To prevent corrosion or accidental breakage of the wire, the wire may be encapsulated within a relatively flexible and fluid impermeable polymer which acts a barrier or shield for the coils. Examples of the material that may be suitable for this shielding include: perfluoroalkoxy polymer resin ('PFA'), polyurethane ('PU'), 10 polyetheretherketone (PEEK), silicone, and/or Parylene C”).
Regarding claim 19, Ayre further teaches wherein receiving coil includes no welds and joints
Regarding claim 20, Ayre teaches a transcutaneous energy transfer system for powering an implantable blood pump (Page 1 lines 29-30 “transcutaneous energy transfer system (TETS) for use with an implantable medical 30 device (IMD)”), comprising: a substantially planar source coil positionable on a patient's skin (Page 7 lines 8-10 “an external TETS coil 30 and power supply (either battery or mains power connection), 10 or a TETS coil 30, power supply and controller”); a battery electrically coupled to the source coil (Page 7 lines 6-7 “the third coil 30 may be connected only to a power source, such as a battery and/or mains power supply”), the source coil being configured to transfer electrical energy through the patient's skin into a body of the patient (Page 6 line 31 – page 7 line 5 “The third coil 30 is selectively electrically transcutaneously connectable to either of the first and second coils 26,28 and in this embodiment is itself connected to a second controller and power source 40 (eg battery or mains power) to provide power to the first mentioned controller 18 and/or power to recharge the internal battery 24 when in electrical transcutaneous communication with the first or second coil 26,28.”); a receiving coil implantable within the patient, the receiving coil being configured to receive the energy transferred by the source coil (Page 6 lines 1-2 “The TETS comprises first and second internal coils 26, 28 configured for electrical transcutaneous connection to a third external coil 30”, fig. 1, and fig. 2), the receiving coil including a copper conductors defining a planar coil having a first end and a copper second end, the coil being configured to power and electrically couple with the implantable blood pump (Page 8 lines 25-27 “The coils 26,28,30 of the aforementioned embodiments are constructed of specialised copper wire called Litz wire”: Examiner considers the coil to inherently have a first end and a copper second end) and a controller implantable within the patient and electrically coupled to the battery and to the receiving coil (fig. 1 and fig. 2: blood pump 12 is electrically coupled to implantable controller 18 within the body), the controller configured to control operation of the implantable blood pump (Page 5 lines 24-25 “The pump 12 is connected to and controlled by an implantable controller 18 by way of cabling 20”), but does not explicitly teach the copper first end and the copper second end of the coil being etched with an etching material; and a biocompatible conducting pin, the pin having a connecting end and a distal end, the connecting end of the pin being inserted within the copper first end of the coil and making an electrical connection with the coil, the distal end of the pin extending distally away from the copper first end of the coil
However, in an analogous electronics manufacturing method, Hamatani discloses using a copper etching solution (Ferric Chloride) to expose surfaces of a copper wire coil (Para [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have etched both ends of the copper coil of Ayre with the method of Hamatani because etching is a well-known method that involves removing metal materials from a surface to expose portions to create a more conductive contact surface.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the etching method of Hamatani, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Moreover, in an implantable device electrical connector assembly, Hodges disclose a biocompatible conducting pin (fig. 2a pin 21 and Para [0039] “Typically, the contact pins are formed of a corrosion resistant metal alloy (e.g., a nickel-cobalt alloy such as MP35N so as to provide resistance against the corrosive effects of the fluid-saturated environment within the body when implanted therein””), the pin having a connecting end and a distal end (fig. 2A connecting end connecting to wire 27 and opposite distal end of the pin), the distal end of the pin extending distally away from the first end of the coil (fig. 2a: the distal end of the pin extends away from the conductor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transcutaneous energy transfer system of Ayre in view of Hamatani to further include a biocompatible conducting pin, the pin having a connecting end and a distal end, the distal end of the pin extending distally away from the first end of the coil as disclosed by Hodges because doing so would provide an advantageous electrical connection between components as well as a reduction in cost (Hodges Para [0005]).
Moreover, O’Neill discloses in a similar electrical connector for implantable medical devices, the connecting end of the pin being inserted within the first end of the coil and making an electrical connection with the coil
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transcutaneous energy transfer system of Ayre in view of Hamatani and Hodges to further have the connecting end of the pin inserted within the first end of the coil and making an electrical connection with the coil as disclosed by O’Neill as a way to have a strong electrical connection that easily fits into a wire coil (Column 1 lines 36-40).
Claims 2, 3, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Hamatani Hodges and O’Neill, as applied to claim 1 (for claims 2 and 3) and claim 7 (for claims 8 and 10), and further in view of Schiefer et al (US 2010/0211147 A1) herein after Schiefer.
Regarding claim 2, the combination of Ayre in view Hamatani, Hodges and O’Neill disclose the receiving coil of claim 1, but do not explicitly disclose wherein the at least one copper conductor includes a plurality of copper conductors, each of the plurality of conductors being coated with tantalum and being insulated from an adjacent one of the plurality of conductors.
However, in a similar electrical conductor application Schiefer discloses wherein the at least one copper conductor includes a plurality of copper conductors, each of the plurality of conductors being coated with tantalum and being insulated from an adjacent one of the plurality of conductors (fig. 7 and Para [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the receiving coil of Ayre in view of Hamatani, Hodges, and O’Neill to further include wherein the at least one copper conductor 
Regarding claim 3, Ayre further teaches wherein the receiving coil defines a Litz wire (Page 8 lines 25-27 “The coils 26, 28, 30 of the aforementioned embodiments are constructed of specialised copper wire called Litz wire”).
Regarding claims 8 and 10, the combination of Ayre in view Hamatani, Hodges, and O’Neill disclose the receiving coil of claim 7, but do not explicitly disclose wherein the at least one copper conductor includes a plurality of copper conductors, each of the plurality of conductors being coated with tantalum and being insulated from an adjacent one of the plurality of conductors; wherein each of the plurality of conductors is coated with tantalum, and wherein the tantalum completely surrounds the at least one copper conductor.
However Schiefer discloses wherein the at least one copper conductor includes a plurality of copper conductors, each of the plurality of conductors being coated with tantalum and being insulated from an adjacent one of the plurality of conductors; wherein each of the plurality of conductors is coated with tantalum, and wherein the tantalum completely surrounds the at least one copper conductor (fig. 7 and Para [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the receiving coil of Ayre in view of Hamatani, Hodges, and O’Neill to further include wherein the at least one copper conductor includes a plurality of copper conductors, each of the plurality of conductors being coated with 
Regarding claim 9, Ayre further teaches wherein the receiving coil defines a Litz wire (Page 8 lines 25-27 “The coils 26, 28, 30 of the aforementioned embodiments are constructed of specialised copper wire called Litz wire”).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Hamatani, Hodges, and O’Neill as applied to claim 7 above, and further in view of Roy et al. (US 2014/011019 A1) herein after Roy.
Regarding claim 18, the combination of Ayre in view of Hamatani, Hodges, and O’Neill disclose the transcutaneous energy transfer system of claim 7, but do not explicitly disclose wherein each of the plurality of conductors is coated with graphene.
However, Roy discloses wherein each of the plurality of conductors is coated with graphene (Para [0360] “The source and device coils can be fabricated from a variety of conducting materials including, for example, litz wire, solid core wire, copper tubing, copper ribbon and any structure that has been coated with a high conductivity material such as copper, silver, gold, or graphene”).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to have modified the transcutaneous energy transfer system of Ayre in view of Hamatani, Hodges, and O’Neill to further include each of the plurality . 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Hamatani, Hodges, and O’Neill as applied to claim 1 above, and further in view of Tischendorf et al. (US 2014/0163579 A1) herein after Tischendorf. 
Regarding claim 21, Ayre in view of Hamatani, Hodges, and O’Neill disclose the receiving coil of claim 1, but do not explicitly disclose wherein the pin is coated with one of a ceramic and sapphire.
However, in a similar pin feedthrough for an implantable medical device, Tischendorf discloses wherein the pin is coated with one of a ceramic and sapphire (Para [0188] “The insulator 974, which may be glass, sapphire or ceramic, is bonded to ferrule 972, for example using a glass seal, a gold braze, or a diffusion bond. An electrically conductive feedthrough pin 976 extends through insulator 974 and may be bonded to insulator 974 using a glass seal, gold braze or diffusion bond or other sealed joint).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the receiving coil of Ayre in view of Hamatani, Hodges, and O’Neill to further have the pin coated with ceramic or sapphire as disclosed by Tischendorf as a way to insulate the pin from bodily fluids/the environment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noda et al. (US 2003/ 0139163 A1) relates to an antenna coil that is formed from a copper film and etched using a ferric chloride solution.
Lucke et al. (US 2015/0364861 A1) relates to an implantable connector system that includes connector pins for connecting wires for power delivery. 
Della Santina et al. (US 2007/0208403 A1) relates to an implantable cochlear system that includes a connector coil embedded within a biocompatible substance. 
Rangel et al. (US 2019/0221364 A1) relates to an inductive power transfer system that includes pins on each end of the copper conductor coil.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner
Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792